Citation Nr: 0517795	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  99-14 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
December 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles.  

Service connection for occipital neuralgia was granted in 
February 2002; thus, that matter is no longer before the 
Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent medical evidence demonstrating a 
current disability manifested by shin splints.

3.  There is no competent medical evidence demonstrating a 
current disability manifested by carpal tunnel syndrome.  


CONCLUSIONS OF LAW

1.  A disability manifested by shin splints was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  A disability manifested by bilateral carpal tunnel 
syndrome was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, VA provided the veteran with the necessary 
information on the VCAA.  In a letter dated in March 2005, 
the RO notified the veteran of the information and evidence 
needed to substantiate her claims of service connection.  The 
rating decision on appeal which denied the veteran's claims 
was dated in September 1998, prior to the enactment of the 
VCAA.  Obviously, therefore, the veteran did not receive a 
VCAA notice prior to the initial rating decision denying her 
service connection claims.  Nonetheless, the Board finds that 
the lack of such a pre-decision notice is not prejudicial to 
the veteran in this case.  As noted above, the VCAA notice 
was provided by the RO in March 2005.  The content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, the letter 
requested that the veteran send any evidence in her 
possession that pertained to her claims.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112.  In summary, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
she has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with her 
claims.  The examination reports provide the necessary 
medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to an inservice injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 494, 496 
(1992).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Shin splints

The veteran contends that she incurred shin splints during 
basic training in 1994 when she was running on asphalt.  

An enlistment examination conducted in December 1992 showed 
no pertinent findings.  In March to May 1994 medical records 
and physical therapy records, the veteran reported an onset 
of pain in the anterior tibialis when walking or marching.  
The veteran was treated for shin splints.  In September 1994, 
the service medical records reflect complaints of right leg 
pain for six months.  An x-ray study showed no bony or joint 
abnormality; the impression was normal right tibia and 
fibula.  A physical therapy record indicated mild tenderness 
over the right anterior tibialis.  In a medical record dated 
in June 1995, it is noted that the veteran was involved in a 
motor vehicle accident and had muscle soreness.  In a medical 
record dated in November 1996, it is noted that the veteran 
had a history of anterolateral shin splints.  In subsequent 
medical records, the veteran continued to complain of 
symptoms associated with her shin splints.  

In a memorandum dated in December 1997, it is noted that a 
separation examination was not required.  

In the report from a VA examination conducted in June 1998, 
there were negative findings of the ankles, feet, or lower 
extremities.  X-ray studies of the ankles and feet were 
normal.  In a June 1999 VA medical record, the veteran 
complained of shin splints and was recommended strengthening 
exercises.  

In a South Valley Medical Group examination conducted in 
January 2000, the veteran's history of an inservice back 
injury is noted.  The neurological examination showed that in 
the upper and lower extremities, motor function was 5/5, 
sensory was intact, and reflexes were 2+.  

In a January 2001 examination with South Valley Medical 
Group, the veteran reported that she had symptoms of shin 
splints in February 1994.  She noted that she had pain 
currently in the anterior aspect of both legs when she walked 
fast.  There were no signs of bony deformity or osteomyelitis 
or constitutional signs of bone disease.  A right and left 
tibia and fibula x-ray study was within normal limits.  No 
abnormality was demonstrated.  The diagnosis was no pathology 
to render a diagnosis of shin splints.  

In the report from a VA examination conducted in January 
2004, the veteran reported that she first got a burning 
sensation in the lower legs in the area of the shin as early 
as 1994 during basic training.  She stated that she continued 
to have the same symptoms when running.  After service, the 
veteran reported that her symptoms improved, but that when 
she attempted to roller skate, work out in the gym, walk 
fast, or run her symptoms returned.  She denied a history of 
fractures.  

Examination of the bilateral tibia and fibula was within 
normal limits without any evidence of nonunion or malunion.  
Tenderness was noted in the last 1/3rd of the bilateral tibia 
in the area of the shins, worse on the left.  Examination of 
the right and left ankle revealed normal findings, and the 
range of motion was within normal limits.  The veteran's gait 
was normal.  The neurological examination showed that the 
reflexes in the left Achilles and patellar were 1+ and all 
others were normal and symmetric.  Sensation of the lower 
extremities was intact to light touch.  Motor function was 
5/5 without muscle atrophy.  

The examiner noted that the veteran's history was consistent 
with shin splints.  She was diagnosed as having shin splints 
in service and the findings on this examination were 
suggestive of shin splints.  In an Addendum, in an 
examination of the lower extremities involving the muscle 
groups of the foot and the posterior and anterior muscles of 
the leg, the examiner noted no sensitivity, and no damage of 
the tendon muscle, bone, joint, or nerve.  There was no 
muscle herniation and no change in the strength of the 
intrinsic muscles of the lower extremities.  A bone scan was 
noted as normal.  

The examiner concluded that based on the findings as noted in 
the Addendum and from the diagnostic tests, all of which were 
normal, there was no significant pathology to establish a 
diagnosis of shin splints.  

The pertinent law and regulations require that to establish 
service connection, there must be evidence of a current 
disability due to disease or injury incurred during active 
service.  38 U.S.C.A. § 1110.  

Although shin splints have been shown in the past, in the 
medical records following service, other than the veteran's 
complaints and past medical history of shin splints, the 
medical findings have not supported a current diagnosis.  
Furthermore, in the reports from January 2001 and January 
2004 VA examinations, the examiners confirmed that there was 
no significant pathology to support a current diagnosis of 
shin splints.  

Thus, in light of the above, the preponderance of the 
evidence in this case is against a grant of service 
connection for the veteran's claim of service connection for 
a disability manifested by shin splints.  There is no current 
disability manifested by shin splints so as to warrant 
service connection in this case.  The benefit of the doubt in 
resolving this issue, therefore, may not be given to the 
veteran.  38 U.S.C.A. §§ 1154, 5107.  

Carpal tunnel syndrome

The veteran alleges that she incurred carpal tunnel syndrome 
in 1995 because she did not have the proper work station and 
computer set-up to do her administrative work.  

In an August 1996 medical record, the veteran was diagnosed 
as having carpal tunnel syndrome.  In a January 1997 medical 
record, a diagnosis of carpal tunnel syndrome is noted with 
mild symptoms.  In medical records dated in October and 
November 1997, the veteran complained of infrequent vague 
symptoms of both hands with wrist pain.  She indicated that 
she had previously had a diagnosis of carpal tunnel syndrome.  
The examiner noted very subtle right thenar atrophy.  
Sensation was intact, motor strength 5/5, full range of 
motion, and a positive sign for Phalen's test was noted.  A 
diagnosis of possible carpal tunnel syndrome without sensory 
deficits or muscular atrophy was noted.  The examiner 
recommended ergonomic improvements at work, a splint, and 
Motrin daily.  No separation examination was conducted.  

In the report from a VA examination conducted in June 1998, 
the veteran reported that since 1995, she had been having 
sharp pains in her wrists and hands described as pins-and-
needles type of pain that sometimes affected the whole hand, 
and sometimes the fingers.  She had a history of secretarial 
work and sometimes awoke with pain.  She had pain when 
combing her hair or opening a jar.  The veteran also had a 
history of left volar wrist ganglion excision at age 11.  The 
examiner noted that the veteran's history was consistent with 
carpal tunnel syndrome.  A nerve conduction study confirmed 
normal findings without evidence of bilateral median 
neuropathy.  

Catholic Healthcare West medical records dated in July 1999 
reveal the veteran's complaints associated with her wrists.  
Wrist strain was noted.  

In a June 1999 VA medical record, the veteran complained of 
numbness and weakness in her hands.  There is a notation of 
the past nerve conduction study conducted in June 1998 that 
showed findings within normal limits.  

In a VA x-ray study dated in December 1999 of the 5th digit, 
joint spaces were normal, soft tissues were unremarkable, and 
the impression was a normal study.  

In a January 2001 examination with South Valley Medical 
Group, the veteran reported that she had a diagnosis of 
carpal tunnel syndrome in 1995.  She tried to undergo a nerve 
conduction study, but could not tolerate it.  She was given 
braces without much relief.  The veteran reported that she 
continued to have pain in her wrists, particularly when she 
tried to comb or wash her hair.  She also reported that she 
was unable to hold objects secondary to her pain.  

The examiner noted that range of motion of the wrists was not 
affected by pain, fatigue, weakness, or lack of endurance.  
Diagnostic tests results showed that an elevated arm stress 
test was negative, including Tinel sign and Phalen sign; the 
right and left wrist x-ray and right and left hand x-ray 
studies were all normal.  The diagnosis was no pathology to 
render a diagnosis of carpal tunnel syndrome.  

In a VA outpatient record dated in February 2001, it is noted 
that the veteran had a history since 1995 of progressive 
symptoms of pain, numbness in the fingers and weakness, 
including difficulty opening jars.  She was given splints and 
physical therapy, but had no improvement.  At the time of the 
examination, she reported that when sleeping, she awakened 
with a sense of numbness in the fingers and upper arms.  She 
complained of daily annoying pain in both hands.  The 
neurologic examination showed normal bulk, tone, and strength 
5/5 throughout including median, ulnar, and radial nerve 
function.  There was no Tinel's sign at the wrist.  There 
were no signs of carpal tunnel syndrome and there were not 
enough signs to provide a diagnosis, including no diagnosis 
of thoracic outlet syndrome.  

In the report from a VA examination conducted in January 
2004, the veteran reported that she worked as a typist in 
service and began having problems with mainly numbness in 
both hands, mostly in the pinkie area and more on the right, 
as early as 1995.  She reported that her symptoms continued 
to date and were worse when she did such things as comb her 
hair.  The veteran did not complain of pain in her wrists, 
arms, shoulders, or arms.  She felt weakness in her hands.  
She reported that she had had a nerve conduction study and 
was told that she might have carpal tunnel syndrome.  She was 
given a brace to wear, and muscle relaxants and anti-
inflammatory agents, but they reportedly did not help much.  

Examination of the right wrist was normal.  There was no 
heat, redness, swelling, effusion, drainage, or abnormal 
movement of the right wrist.  Range of motion was within 
normal limits.  The left wrist was also normal in appearance 
without symptoms.  Range of motion was within normal limits.  
The examiner diagnosed the veteran as having thoracic outlet 
syndrome by clinical diagnosis and noted that imaging tests 
were pending to establish this diagnosis.  

In the Addendum provided by the VA examiner, the examination 
of the bilateral wrists showed that Phalen's and Tinel's 
tests were negative.  A Magnetic Resonance Imaging (MRI) 
conducted in February 2004 showed an unremarkable examination 
of the bilateral brachial plexus.  The impression was a 
normal examination.  The examiner remarked that there was no 
significant pathology found on any of the imaging or 
neurological tests and that a diagnosis could not be 
established.  

Despite the veteran's contentions to the contrary, there is 
no competent evidence of a current disability manifested by 
carpal tunnel syndrome.  Although she experienced symptoms in 
service and a diagnosis of carpal tunnel syndrome is noted in 
the service records, in the medical records following service 
there are no objective findings to establish a current 
diagnosis.  As a threshold matter, entitlement to service 
connection requires evidence of a current disability due to a 
disease of injury incurred in service.  38 U.S.C.A. § 1110.  
Thus, the preponderance of the evidence is against the 
veteran's claim and there is no doubt in this case to be 
resolved.  38 U.S.C.A. § 5107.  


ORDER

Service connection for shin splints is denied.  

Service connection for carpal tunnel syndrome is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


